UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 00-4211

TED RODNEY CARNES,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Greenville.
Henry M. Herlong, Jr., District Judge.
(CR-99-608)

Submitted: September 21, 2000

Decided: October 2, 2000

Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Leesa Washington, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. E. Jean Howard, OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Ted Rodney Carnes appeals his conviction and sentence imposed
following a guilty plea to being a felon in possession of a firearm.
Carnes' attorney filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967). Counsel states there are no meritorious grounds
for appeal but raises the issues of whether the district court complied
with Fed. R. Crim. P. 11 when it accepted Carnes' guilty plea and
whether the district court properly applied the United States Sentenc-
ing Guidelines. Although Carnes was informed of his right to file a
supplemental brief, he has not done so.

We give due deference to the district court's conduct of the Rule
11 hearing, and we will only vacate Carnes' conviction if the court's
alleged violations of Rule 11 affected his substantial rights. See
United States v. DeFusco, 949 F.2d 114, 116-17 (4th Cir. 1991). Car-
nes, however, does not allege any specific violations of Rule 11, nor
does our review of the record disclose any. The court fully advised
Carnes concerning the nature of the offense, the maximum penalties,
and the rights he was giving up. The court further ensured that Car-
nes' plea was knowing and voluntary and that there was a factual
basis for the plea.

Because Carnes did not object to the court's sentencing calcula-
tions at trial, we review his sentence for plain error and find none. See
United States v. Grubb, 11 F.3d 426, 440-41 (4th Cir. 1993). Again,
Carnes does not identify any specific errors, nor are any apparent in
the record.

We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
Accordingly, we affirm Carnes' conviction and sentence. The court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel's motion must state
that a copy thereof was served on the client. We dispense with oral

                     2
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    3
5